            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 1 of 32



1
     David H. Krieger, Esq.
2    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
3
     8985 S. Eastern Ave., Suite 350
4    Henderson, NV 89123
     Phone: (702) 880-5554
5    FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
6
     Matthew I. Knepper, Esq.
7
     Nevada Bar No. 12796
8    Miles N. Clark, Esq.
     Nevada Bar No. 13848
9    KNEPPER & CLARK LLC
     10040 W. Cheyenne Ave., Suite 170-109
10   Las Vegas, NV 89129
     Phone: (702) 825-6060
11
     FAX: (702) 447-8048
12
     Email: matthew.knepper@knepperclark.com
     Email: miles.clark@knepperclark.com
13
     Attorneys for Plaintiff
14
                                UNITED STATES DISTRICT COURT
15                                   DISTRICT OF NEVADA
16
                                                    :
17    David Woodring,                               :
                                                    : Civil Action No.:
18                          Plaintiff,              :
             v.                                     :
19                                                  : COMPLAINT FOR DAMAGES
      Experian Information Solutions, Inc., Equifax :
20
      Information Services, LLC, Navient, and New : JURY TRIAL DEMANDED
21    York State Board of Higher Education,         :
                                                    :
22                          Defendants.             :
                                                    :
23

24                                      JURISDICTION AND VENUE

25   1.     This Court has federal question jurisdiction because this case arises out of violation of

26          federal law. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v. Community Lending, Inc.,

27

28                                                  1
1
          Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 2 of 32
2

3

4         773 F.Supp.2d 941, 946 (D. Nev. 2011). This Court has supplemental jurisdiction over

5         Plaintiff’s Nevada state law claims. See 28 U.S.C. § 1367.
6
     2.   This action arises from violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681–
7
          1681x (“FCRA”).
8
     3.   Venue is proper in the United States District Court for the District of Nevada pursuant to
9
          28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark County, the State of Nevada
10

11
          and because Defendants are subject to personal jurisdiction in the County of Clark, State

12        of Nevada as they conduct business there. Venue is also proper because, the conduct giving

13        rise to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2). Further, Experian has a
14        registered agent of service in Nevada and is listed with the Nevada Secretary of State as a
15
          foreign limited liability company doing business in Nevada.
16
                                              PARTIES
17
     4.   Plaintiff David Woodring (“Plaintiff”) is a natural person residing in the County of Clark,
18
          State of Nevada. In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
19

20        § 1681a(c). Plaintiff is also a “consumer” as that term is defined by NRS 598C.040.

21   5.   Defendant Navient (“Navient”) is a furnisher of information as contemplated by 15 U.S.C.

22        § 1681s-2(b) that regularly and in the ordinary course of business furnishes information to
23
          a consumer credit reporting agency. WFHM is a corporation doing business in Nevada.
24
     6.   Defendant New York State Board of Higher Education (“NY Board”) is a furnisher of
25
          information as contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in the ordinary
26
          course of business furnishes information to a consumer credit reporting agencies, including
27
          – erroneously in Plaintiff’s case – information on consumers in Nevada. NY Board is a
28

          department of the State of New York.



                                                   2
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 3 of 32



1    7.    Defendant Experian Information Solutions, Inc. (“Experian”) regularly assembles and/or
2          evaluates consumer credit information for the purpose of furnishing consumer reports to
3
           third parties, and uses interstate commerce to prepare and/or furnish the reports. Experian
4
           is a “consumer reporting agency” as that term is defined by 15 U.S.C. § 1681a(f) and a
5
           “Reporting Agency” as that term is defined by NRS 598C.100. Experian is doing business
6
           in Nevada, with a principal place of business in Ohio.
7

8    8.    Defendant Equifax regularly assembles and/or evaluates consumer credit information for

9          the purpose of furnishing consumer reports to third parties, and uses interstate commerce

10         to prepare and/or furnish the reports. Equifax is a “consumer reporting agency” as that
11
           term is defined by 15 U.S.C. § 1681a(f), doing business with its principal place of business
12
           in Georgia.
13
     9.    Unless otherwise indicated, the use of each Defendant’s name in this Complaint includes
14
           all agents, employees, officers, members, directors, heirs, successors, assigns, principals,
15
           trustees, sureties, subrogees, representatives, and insurers of those Defendants.
16

17                                   FACTUAL ALLEGATIONS

18                                       Statutory Background
19   10.   Congress enacted the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to
20
           insure fair and accurate reporting, promote efficiency in the banking system, and protect
21
           consumer privacy. Consumer reporting agencies (“CRAs”) have assumed a vital role in
22
           assembling and evaluating consumer credit; and the FCRA seeks to ensure that CRAs
23
           exercise their grave responsibilities with fairness, impartiality, and a respect for the
24

25
           consumer’s right to privacy. 15 U.S.C. § 1681.

26   11.   The FCRA protects consumers through a tightly wound set of procedural protections from

27

28                                                  3
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 4 of 32



           the material risk of harms that otherwise flow from inaccurate reporting. Thus, through

           the FCRA, Congress struck a balance between the credit industry’s desire to base credit

           decisions on accurate information, and consumers’ substantive right to protection from
1
           damage to reputation, shame, mortification, and the emotional distress that naturally
2
           follows from inaccurate reporting of a consumer’s fidelity to his or her financial
3
           obligations.
4

5    12.   Plaintiff’s case involves the intersection of a number of statutes under the FCRA,

6          particularly Sections 1681e, 1681c-1, 1681c-2, 1681i, 1681g, and 1681s-2. While factually

7          detailed, Plaintiff’s protracted attempt to remove information from his consumer
8
           information underscores Defendants’ near-total abdication of those statutory duties
9
           applicable to each of them.
10
              Reasonable Procedures to Ensure Accuracy and Privacy – Section 1681e
11
     13.   Sections 1681e(a) and 1681e(b) pertain to a CRA’s procedures to ensure the accuracy and
12
           privacy of information stored in their systems which is sent to others.
13

14   14.   A central duty the FCRA imposes upon CRAs is the duty to protect the consumer’s privacy

15         by guarding against inappropriate disclosure to third parties. 15 U.S.C. § 1681b codifies

16         this duty, and permits a CRA to disclose a consumer’s information only for one of a handful
17
           of exclusively defined “permissible purposes.”       To ensure compliance, CRAs must
18
           maintain reasonable procedures to ensure that Section 1681b consumer reports are made
19
           exclusively for permissible purposes.     15 U.S.C. § 1681e(a).      Additionally, Section
20
           1681e(a) prohibits a CRA from furnishing “a consumer report to any person if it has
21

22
           reasonable grounds for believing that the consumer report will not be used for a purpose

23

24

25                                                  4

26

27
1
               Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 5 of 32
2

3

4              listed in section 681b of this title.”1

5    15.       Section 1681e(b) provides that a CRA must “follow reasonable procedures to ensure
6
               maximum possible accuracy of the information concerning the individual about whom the
7
               report relates.” Nothing in the plain language of Section 1681e(b) pertains only to
8
               information transmitted to a third party.
9
     16.       An item of information can be inaccurate because it is patently incorrect, or materially
10

11
               misleading. A “materially misleading” statement is concerned with omissions to credit

12             entries, that in context create misperceptions about otherwise may be factually accurate

13             data. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2009).2
14                                  Disclosures to Consumers – Section 1681g
15
     17.       The FCRA also entitles the consumer to take an active role in the protection of his or her
16
               sensitive personal information, by giving the consumer a right to request “All information
17
               in the consumer’s file at the time of the request.” 15 U.S.C. § 1681g(a)(1).3 “File,” is
18
               explicitly defined in the FCRA, and when applied to consumers, means, “all of the
19

20             information on that consumer and retained by a consumer reporting agency regardless of

21             how the information is stored.” 15 U.S.C. § 1681a(g). The Ninth Circuit has defined “file”

22

23

24
           The FCRA defines “consumer report” broadly, as “any written, oral, or other communication
           1

     of any information by a CRA bearing on a consumer’s credit worthiness, credit standing, credit
25   capacity, character, general reputation, personal characteristics, or mode of living which is used or
     expected to be used or collected in whole or in part for the purpose of serving as a factor in
26   establishing the consumer’s eligibility for (A) credit or insurance to be used primarily for personal,
     family, or household purposes; (B) employment purposes; or (C) any other purpose authorized
27   under section 1681b of this title.” 15 U.S.C. § 1681a(d).
     2
       Additionally, reporting and rereporting patently incorrect and/or misleading statements also
28
     violates 15 U.S.C. § 1681g(a) because the lack of clarity in the information reported and rereported
     has the tendency to confuse ordinary consumers like Plaintiff.
         3
           This requirement is subject to exceptions in Sections 1681h(a)(1) and 1681g(a)(1)(A)-(B),
     which are not relevant here.
                                                           5
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 6 of 32



1          as all information the CRA maintains on a consumer that has been, or might be, included

2          in a consumer report on that consumer. Shaw v. Experian Information Solutions, Inc., 891
3
           F.3d 749 (9th Cir. 2018).
4
     18.   Pursuant to section 1681g, when a CRA discloses to a consumer that consumer’s file, the
5
           disclosure must “clearly and accurately” reflect all the information in that consumer’s file at
6
           the time of the disclosure. 15 U.S.C. § 1681g(a)(1). The Ninth Circuit evaluates the clarity
7

8
           and accuracy of a disclosure by recourse to how an average consumer would view them. See

9          Shaw, 891 F.3d at 759-60.

10   19.   The information disclosed under Section 1681g of the FCRA must also include an
11         identification of each person who “procured” a consumer report for employment or another
12
           purpose, within the one- or two-year period before the request was made. 15 U.S.C. §
13
           1681g(a)(3).
14
     20.   Disclosing sufficient information about these third parties can assist consumers in
15
           determining whether their identity has been compromised, or whether a consumer reporting
16

17         agency has made any disclosures for an impermissible purpose. See also 15 U.S.C. §

18         1681c-1(a)-(b) (permitting consumers to obtain additional copies of their consumer

19         disclosures at no charge in the case of suspected identity theft).
20
     21.   Through immediate review of the details of when, and for what purpose, a consumer’s
21
           information has been disclosed to a third party, a consumer may better understand whether
22
           their identity has been stolen, or whether the sheer number of inquiries from a particular
23
           third party warrants further investigation.
24
     22.   Additionally, Section 1681g(a)(2) requires a CRA to disclose the sources of information in
25

26         the CRA’s file, with certain exceptions not relevant here. Information about the sources of

27

28                                                   6
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 7 of 32



1          information better enables the consumer to determine which furnisher is responsible for

2          any inaccurate or fraudulent reporting, and to follow up with that person directly if desired.
3
                                     Fraud Alerts – Section 1681c-1
4
     23.   Section 1681c-1 pertains to a consumer’s placement of fraud alerts with the CRA on their
5
           consumer files to protect their private information from disclosure in the case of actual or
6
           suspected fraud.
7

8
     24.   Section 1681c-1(a) of the Fair Credit Reporting Act entitles a consumer who believes they

9          may be or have become a victim of identity theft to request (1) that a CRA place a 90-day

10         fraud alert on their file (“Initial Fraud Alert”), and (2) that the CRA provide them with a
11         copy of their Section 1681g disclosures within three days, upon the consumer’s request.
12
           The CRA must also notify all other national CRAs of the fact of that alert.
13
     25.   Section 1681c-1(b) of the Fair Credit Reporting Act entitles a consumer who submits an
14
           identity theft report to request (1) that a CRA place a 7-year fraud alert on their file
15
           (“Extended Fraud Alert”), and (2) that the CRA provide them with two copies of their
16

17         Section 1681g disclosures within three days, upon the consumer’s request. The CRA must

18         also notify all other national CRAs of the fact of that alert, and omit the consumer from a

19         list of persons whose information could otherwise be accessed by third parties in
20
           connection with a transaction not initiated by the consumer.
21
     26.   Section 1681c-1(d) requires CRAs to develop reasonable procedures to ensure compliance
22
           with Section 1681c-1.
23
                                    Fraud Blocks – Section 1681c-2
24
     27.   Section 1681c-2 provides consumers the right to request that a CRA block reported
25

26         information which the consumer believes was reported due to fraud.

27

28                                                   7
               Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 8 of 32



1    28.       Section 1681c-2(a) permits a consumer who believes that any information appearing on
2              their consumer files to block that information.         Such a consumer must present (1)
3
               appropriate proof of identity, (2) a copy of an identity theft report, (3) the identification of
4
               the disputed information, and (4) the consumer’s statement that the information does not
5
               relate to any transaction entered into.
6
     29.       Section 1681c-2(b) obligates a CRA which receives proper notice to promptly notify the
7

8              furnisher of the disputed information that the disputed information may arise from identity

9              theft, that an identity theft report has been filed, that a block has been requested, and the

10             effective dates of the block.
11
     30.       Section 1681c-2(c) permits a CRA to decline or rescind a block if it determines that the
12
               consumer submitted their dispute in error or based on a misrepresentation of fact, or that
13
               the consumer obtained possession of goods, services, or money as a result of the blocked
14
               transaction or transactions.
15
     31.       If a CRA declines to block information or rescinds the block, then pursuant to Section
16

17             1681c-2(c) (1)(c)(2) it must notify the consumer of its action no later than 5 business days

18             after making this decision.4

19                     Investigation of Consumer Disputes – Section 1681i and 1681s-2
20
     32.       Sections 1681i and 1681s-2(b) govern a CRA and a furnisher’s reinvestigation and
21
               investigation of items of information whose accuracy and/or completeness is disputed,
22
               including information which is inaccurate due to fraud.
23
     33.       Section 1681i(a)(1) permits a consumer to dispute the completeness of accuracy of any
24

25

26
           4
          See 15 U.SC. 1681i(a)(5)(B) (providing CRA five business days to notify a consumer of any
27   reinsertion of previously deleted material).
28                                                        8
1              Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 9 of 32

2

3
               item of information in their file. When requested, the CRA must complete a reinvestigation
4
               of the disputed information no later than 30 days after the date the CRA receives notice of
5
               the dispute.5
6
     34.       Section 1681i(a)(2) requires a CRA to notify any furnisher of the disputed information of
7

8              the pendency of the consumer’s dispute within 5 business days of receipt of that

9              information. A CRA must attach all relevant information which the CRA has received

10             from the consumer, including any relevant information the CRA obtains after the consumer
11             originally submitted the dispute.
12
     35.       Section 1681i(a)(4) requires the CRA to consider all relevant information which the
13
               consumer submitted in connection with the dispute.
14
     36.       Section 1681i(a)(6) requires a CRA to notify the consumer of the results of any
15
               reinvestigation not found frivolous or irrelevant6 within five days of completing that
16

17             reinvestigation. In its notice, the CRA must provide, inter alia, (1) a statement the

18             reinvestigation is completed, and (2) a consumer report based on the consumer’s file as

19             revised as a result of the reinvestigation.7
20
     37.       Section 1681i(d) permits a consumer to request that if a CRA’s reinvestigation results in
21
               deletion of information or any notation that the consumer disputes the outcome of a
22
               reinvestigation,8 the consumer may direct the CRA to send that information to any person
23
               who received a consumer report on that consumer within the prior two years for
24

25
           5
26          Under Section 1681i(a)(1)(B), this 30-day period may be extended for not more than 15 days
     if the CRA receives information from the consumer during the original 30-day period which is
27   relevant to the reinvestigation.
          6
            See Section 1681i(a)(3).
28        7
            See also Section 1681b(a)(2) (permitting disclosure of a consumer report in accordance with
     the written instructions of the consumer to whom the report relates).
          8
            See Sections 1681i(b)-(c).
                                                          9
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 10 of 32



1          employment purposes, or within the prior six months for any other purpose.
2    38.   Section 1681s-2(b) obligates furnishers of information, when notified of a dispute of
3
           information by a CRA pursuant to Section 1681i, to complete an investigation of the
4
           disputed information. Such an investigation requires the furnisher to review all of the
5
           relevant information, update any inaccurate information, and to notify all national CRAs
6
           and other CRAs to whom it reports if its investigation results in the deletion or updating of
7

8          any item of information. The furnisher must complete this investigation within the 30-day

9          reinvestigation period provided for in Section 1681i(a)(1).

10                               Damages – Sections 1681n and 1681o
11
     39.   Section 1681n provides that a consumer who demonstrates that a furnisher or CRA
12
           willfully violated the FCRA is entitled to actual damages, as well as attorney’s fees and
13
           costs, as well as statutory damages of between $100 and $1000, and any punitive damages
14
           that the Court may allow.
15
     40.   Section 1681o provides that a consumer who demonstrates that a furnisher or CRA
16

17         negligently violated the FCRA is entitled to actual damages, as well as attorney’s fees and

18         costs.

19                                     Experian’s FCRA Violations
20
                               Scope of Plaintiff’s Disputed Information
21
     41.   Plaintiff attempted to remove several inaccurately reported items of data from his Experian
22
           file for the better part of the year. His various disputes were principally concerned with
23
           the following:
24

25
               a. Disputed Tradelines:

26                     i. New York State Board of Higher Education, partial account number 3038

27

28                                                  10
1
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 11 of 32
2

3

4                          (“NY Higher Education Tradeline”), which was reported negatively as a

5                          “collection” account.
6
                       ii. Five different accounts from Navient, partial account Nos. 1994, 1995,
7
                           1996, 1997, and 1998 (collectively, the “Navient Tradelines”). Each of the
8
                           Navient Tradelines was reporting negatively, with, inter alia, multiple 180-
9
                           day late payments.
10

11
                b. Disputed Addresses: Addresses other than his home address (collectively,

12                  “Disputed Addresses”)9

13         Experian’s Violations of Sections 1681c-1, 1681c-2, 1681e(a), 1681e(b), and 1681i:
14                                    Timeline of Plaintiff’s disputes
15
     42.    On September 22, 2017, Plaintiff obtained a Section 1681g disclosure, Report No. 1118-
16
            8734-48 (“September 22 2017 Experian Report”). Experian explained to Plaintiff that he
17
            had received this Report because Experian had been “notified by one or more of the
18
            nationwide consumer credit reporting companies that you recently reported to them that
19

20          you believe information on your credit report is inaccurate due to fraud.” In the Report,

21          Experian notified Plaintiff that it had placed an Initial Fraud Alert on his file, which would

22          expire on December 21, 2017.
23
     43.    The September 22, 2017 Experian Report contained all of the Disputed Tradelines, as well
24
            as the Disputed Addresses and Disputed Phone Numbers.
25
     44.    In mid-January 2018, Plaintiff sent Experian a letter via facsimile, in which he disputed all
26
            of the Disputed Tradelines as inaccurate due to fraud (“January 2018 Experian Dispute”).
27

28


     9
      Plaintiff has also disputed several inquiries appearing on his file, particularly from Sprint and
     Convergent Outsourcing.
                                                     11
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 12 of 32



1          Plaintiff’s Dispute served as a request under both Section 1681c-2(a) and 1681i(a).

2          Plaintiff’s This triggered Experian’s obligations to notify Navient and the NY Board under
3
           Sections 1681c-2(b) and 1681i(a)(2).
4
     45.   On January 18, 2018, Experian sent Plaintiff a Section 1681g disclosure, Report No. 2201-
5
           5834-40 (“January 18 Experian Report”). Thereunder, Experian rereported all of the
6
           inaccurate, derogatory Navient Tradelines and NY Board Tradeline.
7

8
     46.   On January 19, 2018, Experian sent Plaintiff a communication, Report No. 3275-3928-83

9          (“January 19 Experian Letter”), in which it stated that it had added an Extended Fraud Alert

10         to his credit report pursuant to Section 1681c-1(b). On January 23, 2018, Experian sent
11         Plaintiff another communication, Report No. 3409-9102-51 (“January 23 Experian
12
           Letter”). Therein, Experian explained that it had received an identity theft report from
13
           Plaintiff but needed additional information to complete the processing of the report.
14
     47.   On February 5, 2018, Experian sent Plaintiff a Section 1681g disclosure and Section
15
           1681i(a)(6)(B)(2)(ii) consumer report, Report No. 3409-9102-51 (“February 5 2018
16

17         Experian Report”). Therein, Experian failed to remove any of the Disputed Tradelines.

18         Instead, Experian informed Plaintiff that “the company that reported the information has

19         certified to Experian that the information is accurate.”
20
     48.   On May 23, 2018, Plaintiff sent another dispute to Experian seeking to remove information
21
           based on identity fraud: (1) all of the Disputed Tradelines; and (2) the Disputed Addresses
22
           (“May 23 2018 Experian Dispute”). Plaintiff’s Dispute served as a request under both
23
           Section 1681c-2(a) and 1681i(a). This triggered Experian’s obligations to notify Navient
24

25

26

27

28                                                  12
2          Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 13 of 32
3

4
            and the NY Board, as well as the unnamed furnishers of the Disputed Addresses, 10 under
5
            Sections 1681c-2(b) and 1681i(a)(2). Plaintiff also explained in his dispute letter that he
6
            had been unable to purchase a home, could not access the credit he was entitled to, and had
7

8
            experienced distress.

9    49.    On June 8, 2018, Experian responded to Plaintiff’s request, providing him with a

10          communication, Report No. 1273-1739-61 (the “June 8 Experian Letter”). In the June 8
11          Experian Letter, Experian explained that it had interpreted Plaintiff’s request as one which
12
            sought to “block” the information pursuant to Section 1681c-2. Confusingly, Experian
13
            explained to Plaintiff that “it is missing the name and/or badge number of the law
14
            enforcement personnel who processed the report,” without specifying what “it” was.
15
            Experian nonetheless informed Plaintiff that it had “conveyed your dispute to the
16

17          furnisher(s) of the information directly.”

18   50.    On June 12, 2018, Experian sent Plaintiff a Section 1681g disclosure and Section

19          1681i(a)(6)(B)(2)(ii) consumer report, Report No. 2749-8042-26, (“June 12 2018 Experian
20
            Report”).11 Therein, Experian continued to inaccurately report addresses for Plaintiff other
21
            than his actual home address. Further, it continued to list his actual home address as “high
22
            risk since it is a non-residential address.” In this Report, Experian notified Plaintiff that
23
            his Navient and New York Board tradelines were “still pending,” with an anticipated
24
            completion date of June 30, 2018.
25

26   51.    On June 25, 2018, Experian sent Plaintiff a Section 1681g disclosure and Section

27

28   10
        Because Experian has not identified the sources of these addresses, Plaintiff cannot name them
     as parties to this lawsuit.
     11
        In the June 12 Experian Report, Experian now clarified that it needed the “name and/or badge
     number of the law enforcement personnel who processed the report,” while abandoning its
     confusing use of the word “it.”
                                                     13
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 14 of 32



1          1681i(a)(6)(B)(2)(ii) consumer report, Report No. 1273-1739-61 (“June 25 2018 Experian

2          Report”). Therein, Experian explained to Plaintiff that the disputed information on his
3
           Navient Tradelines and NY Board Tradeline had been updated, but not deleted. Experian
4
           also deleted several more of the Disputed Addresses, but two additional Disputed
5
           Addresses remained.
6
     52.   On July 9, 2018, Experian sent Plaintiff yet another Section 1681g disclosure and Section
7

8
           1681i(a)(6)(B)(2)(ii) consumer report.       This document was combined with two

9          communications entitled “important information;” both Experian’s reinvestigation and the

10         “important information” documents contained the same report number, No. 2080-4703-40
11         (collectively, “First July 9 2018 Experian Report”). In the first “important information”
12
           document, Experian told Plaintiff that a police report he had submitted “does not contain
13
           required information,” and Experian requested “additional information” from Plaintiff. In
14
           the second “important information” document, Experian gave Plaintiff an ultimatum:
15
           “unless you send us additional relevant information to support your claim, we will not
16

17         reinvestigate [the Navient Tradelines and the NY Board Tradeline] again.” Adding to the

18         confusion, Experian also explained that the NY Board Tradeline had been deleted, but did

19         not specifically mention any disposition of Plaintiff’s dispute related to the Navient
20
           Tradelines.
21
     53.   Adding to the confusion, on July 9, 2018, Experian sent Plaintiff another Section 1681g
22
           disclosure and Section 1681i(a)(6)(B)(2)(ii) consumer report, Report No. 1006-7348-71
23
           (“Second July 9, 2018 Experian Report”). Thereon, Experian explained that it had deleted
24
           the Navient Tradelines, and the NY Board Tradeline.
25

26   54.   Thus, on a pair of reports issued on the same day, Experian explained to Plaintiff that in

27

28                                                 14
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 15 of 32



1          connection with the Navient Tradelines, (1) he had not submitted sufficient information to

2          support his dispute, (2) his dispute would not be reinvestigated again, but (3) his Navient
3
           Tradelines had been deleted.
4
     55.   On July 9, 2018, not knowing what to believe from these multiple conflicting
5
           communications, Plaintiff sent Experian another dispute, in which he again challenged
6
           Experian’s reporting of the Navient Tradelines and NY Board Tradeline (the “July 9, 2018
7

8
           Experian Dispute”). He attached a copy of his police report, appropriate identifying

9          information, and copies of two prior credit reports.

10   56.   On July 24, 2018, Experian sent Plaintiff another Section 1681g disclosure and Section
11         1681i(a)(6)(B)(2)(ii) consumer report, Report No. 1006-7348-71 (the “July 24, 2018
12
           Experian Report”). Experian’s Report did not specify which of the disputed accounts had
13
           been blocked, beyond stating cryptically that “other items disputed are not currently
14
           displaying on your personal credit report.” The Disputed Tradelines continued to appear,
15
           as did the remaining two Disputed Accounts.
16

17                           Experian’s violations of Section 1681g(a)(1)

18   57.   Experian was obligated to make its 15 U.S.C. § 1681g disclosures in a manner that was not

19         misleading or confusing to ordinary consumers. See 15 U.S.C. § 1681g(a). Thereunder,
20
           Experian was required to provide all information in Plaintiff’s file that had or might be
21
           provided in a consumer report on that consumer.
22
     58.   Experian’s Section 1681g disclosures included the September 22, 2017 Experian Report,
23
           the January 18, 2018 Experian Report, the February 5, 2018 Experian Report, the June 12,
24
           2018 Experian Report, the June 25, 2018 Experian Report the First July 9, 2018 Experian
25

26         Report, the Second July 9, 2018 Experian Report, and the July 24, 2018 Experian Report.

27

28                                                  15
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 16 of 32



1           In addition to these eight disclosures, on June 20, 2018, Experian sent another Section
2           1681g disclosure, Report No. 3689-8366-37 (the “June 20, 2018 Experian Report”). Each
3
            of these nine disclosures suffered from numerous defects which rendered them confusing
4
            to the average consumer in violation of Section 1681g(a)(1).
5
     59.    The first systemic defect was Experian’s explanation of the inquiries that others had made
6
            on its file. Experian’s reports contained a list of inquiries shared both with others (“Hard
7

8           Inquiries”) and those purportedly only shared with Plaintiff (“Soft Inquiries”).

9    60.    To explain its Soft Inquiries, Experian explained, “we offer credit information about you

10          to those with a permissible purpose.” However, Experian did not explain or identify the
11
            reason why each particular Soft Inquiry had been made. Experian clearly had the capacity
12
            to provide a plain-English description for the inquiries on its file.12 For example, the July
13
            24, 2018 Experian Report listed three inquiries from LexisNexis, and another from
14
            LexisNexis/State Farm, as having been made for “insurance underwriting.” Experian also
15
            explained the purpose for other disclosures, such as for “secondary logging.”13
16

17   61.    However, while Experian included a non-exhaustive list of the reasons by which any Soft

18          Inquiry had been made, it did not explain the purpose for all soft inquiries, which had been

19          made, creating additional confusion for Plaintiff who wanted to assess legitimate versus
20

21

22
     12
        For example, on the February 5 2018 Experian Report, explained that CBC Innovis’s January
     16, 2018 inquiry had been made for “real estate;” One Nevada Credit Union’s November 8, 2017
23   inquiry was for a “credit card;” New York State Higher Education’s January 13, 2017 inquiry was
     for “education; and that NowCom/Auto World had inquired on August 29, 2016 in connection
24
     with an “auto loan.” When Experian did not have any purpose, it stated the same: Performat
25
     Financial Corp.’s May 26, 2017 hard inquiry was listed as “unspecified.”
     13
        A later July 24, 2018 Experian disclosure also included a January 17, 2018 inquiry from CBC
26   Innovis on behalf of the U.S. Department of Housing for “secondary logging,” and a January 18,
     2018 inquiry from CBC Innvois on behalf of LDWholesale for “secondary logging.” See July 24
27   Experian Report, addressed below.
28                                                   16
                Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 17 of 32

1

2                impermissible credit inquiries. This included soft inquiries from New York Board,
3
                 Convergent Outsourcing, and Sprint – issues which Plaintiff identified as being related to
4
                 Plaintiff’s claims of identity theft.
5
     62.         On information and belief, Experian stores a copy of the permissible purpose any
6
                 subscriber may have for making an inquiry in its files, and can track the purpose types any
7

8
                 third party may have to make an inquiry into a consumer’s file. Thus, information about

9                when any soft inquiry was made could and should have been disclosed to Plaintiff on his

10               disclosure pursuant to Section 1681g(a)(1), but it was not provided.
11   63.         This failure to disclose a plain-English description of each soft inquiry in Experian’s file
12
                 was confusing to an ordinary consumer like Plaintiff, who would have to guess as to why
13
                 a consumer report had been furnished to the requesting party (“User”).
14
     64.         The confusion regarding Experian’s disclosures did not stop with its omission of this
15
                 information, however. In addition, Experian misrepresented when it would permit third
16

17               parties to access credit. For example, Experian explained to Plaintiff in its Section 1681g

18               disclosures that “[w]e offer credit information about you to those with a permissible

19               purpose,” when in fact on information and belief Experian makes such information
20
                 available to consumers for purposes which are impermissible in nature.14
21
     65.         Representing that Plaintiff’s credit information would be made available for a permissible
22
                 purposes, while not reporting that his information would be also be made available for
23
                 purposes not permissible under the FCRA, had the tendency to confuse an ordinary
24
                 consumer like Plaintiff, in violation of 15 U.S.C. § 1681g.
25

26

27

28         14
                See Foskaris v. Experian, No. 17-cv-506-KJD-PAL, ECF Dkt. 97 (D. Nev. Mar. 21. 2018).
                                                         17
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 18 of 32



1                             Experian’s violations of Section 1681g(a)(2)

2    66.   Experian’s disclosure of “source” material is no less opaque. For example, Experian’s
3
           disclosures only explain the source of addresses which it reports with cryptic, numeric
4
           identifications that did not explain who had actually provided that information.
5
     67.   When Plaintiff directly challenged this information, Experian was no less opaque. For
6
           example, Experian told Plaintiff in the June 12, 2018 Experian Report that “we store
7

8
           address information as it is sent to us by your credit grantors or from information contained

9          in public records.” However, Experian did not specify in plain English which source of

10         information it had used to obtain the address information Plaintiff had disputed except
11         through their unrecognizable numeric codes, thus frustrating Plaintiff’s ability to actually
12
           contact these sources to dispute the information.
13
     68.   Since Plaintiff believed that these inaccurate addresses had been used by identity thieves
14
           to wrongfully open accounts his name, the omission of the source of information
15
           confounded Plaintiff’s ability to actually follow up with the sources of information to
16

17         dispute the addresses. In so doing, Experian violated Section 1681g(a)(2), which required

18         Experian to disclose the “source” of information for the disputed addresses in a manner

19         which was not confusing to an average consumer like Plaintiff.
20
                              Experian’s violations of Section 1681g(a)(3)
21
     69.   The February 5, 2018 Experian report contained, inter alia, a soft inquiry from Convergent
22
           Outsourcing on February 1, 2018. However, in the June 12, 2018 Experian Report,
23
           Experian omitted any reference to the Convergent Outsourcing inquiry – even though less
24
           than six months had passed between the date of the inquiry and the date of the June 12,
25

26         2018 Experian Report.

27

28                                                  18
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 19 of 32



1    70.   In so doing, Experian violated Section 1681g(a)(3) of the FCRA, which required it to

2          identify the names of all persons who had procured a consumer report during the six-month
3
           period preceding the date of the request.
4
     71.   Experian’s failure to disclose this inquiry was especially important to Plaintiff, because he
5
           had contested the Convergent Outsourcing account as fraudulent and evidence of the
6
           inquiry substantiated his suspicions that his account was being fraudulently accessed.
7

8
           Furthermore, removal of the inquiry suggested that Convergent Outsourcing lacked a

9          permissible purpose to procure Plaintiff’s information.

10                                   Experian’s liability to Plaintiff
11                               September 22, 2018 Experian Report
12
     72.   In failing to provide a plain-English description of the permissible purposes for each soft
13
           inquiry Experian listed, Experian violated Section 1681g(a)(1), and consequently, Section
14
           1681c-1.
15
     73.   In failing to explain to Plaintiff that third parties could access his credit information for
16

17         purposes that were not permissible, Experian violated Section 1681g(a)(1), and

18         consequently, Section 1681c-1.

19   74.   In failing to provide the sources of information – including address information – Experian
20
           violated Section 1681g(a)(2), and consequently, Section 1681c-1.
21
                              February 5 2018 Experian Reinvestigation
22
     75.   Because Experian failed to remove any of the Disputed Tradelines in the February 5, 2018
23
           Experian Reinvestigation, Experian violated Sections 1681c-2 and 1681i.
24
     76.   Alternatively, Experian failed to notify the furnishers of disputed information, in violation
25

26         of its obligations under Sections 1681c-2(b) and 1681i(a)(2).

27

28                                                  19
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 20 of 32



1    77.   Alternatively, Experian failed to notify the furnishers of disputed information of all

2          relevant information Plaintiff had submitted in connection with his dispute, in violation of
3
           its obligations under Section 1681i(a)(2).
4
     78.   In failing to properly block Plaintiff’s information and/or fail to adequately reinvestigate
5
           Plaintiff’s dispute, Experian failed to implement reasonable procedures designed to ensure
6
           the maximum accuracy of credit information it transmitted on consumer reports, in
7

8
           violation of Section 1681e(b).

9    79.   In failing to properly block Plaintiff’s information when Plaintiff first requested it,

10         Experian failed to implement reasonable procedures designed to ensure that only persons
11         who had a permissible purpose could procure information from Experian. Had Experian
12
           properly responded to Plaintiff’s requests to block this information, third parties without a
13
           permissible purpose would not have been able to procure Plaintiff’s information, in
14
           violation of 15 U.S.C. 1681e(a).
15
     80.   In failing to provide a plain-English description of the permissible purposes for each soft
16

17         inquiry Experian listed, Experian violated Section 1681g(a)(1).

18   81.   In failing to explain to Plaintiff that third parties could access his credit information for

19         purposes that were not permissible, Experian violated Section 1681g(a)(1).
20
     82.   In failing to provide the sources of information – including address information – Experian
21
           violated Section 1681g(a)(2).
22
                                    June 12, 2018 Experian Report
23
     83.   Because Experian failed to remove all of the Disputed Addresses in the June 12, 2018
24
           Experian Report, Experian violated Section 1681i.
25

26   84.   Alternatively, Experian failed to notify the furnishers of disputed information, in violation

27

28                                                  20
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 21 of 32



1          of its obligations under Sections 1681c-2(b) and 1681i(a)(2).

2    85.   Alternatively, Experian failed to notify the furnishers of disputed information of all
3
           relevant information Plaintiff had submitted in connection with his dispute, in violation of
4
           its obligations under Section 1681i(a)(2).
5
     86.   In failing to adequately reinvestigate Plaintiff’s dispute, Experian failed to implement
6
           reasonable procedures designed to ensure the maximum accuracy of credit information it
7

8
           transmitted on consumer reports, in violation of Section 1681e(b).

9    87.   In failing to provide a plain-English description of the permissible purposes for each soft

10         inquiry Experian listed, Experian violated Section 1681g(a)(1).
11   88.   In failing to explain to Plaintiff that third parties could access his credit information for
12
           purposes that were not permissible, Experian violated Section 1681g(a)(1).
13
     89.   In failing to provide the sources of information – including address information – Experian
14
           violated Section 1681g(a)(2).
15
     90.   In failing to report the February 1, 2018 Convergent Outsourcing inquiry, Experian
16

17         violated Section 1681g(a)(3).

18                                  June 20, 2018 Experian Report

19   91.   In the June 20, 2018 Experian Report, Experian failed to provide a plain-English
20
           description of the permissible purposes for each soft inquiry Experian listed violated
21
           Section 1681g(a)(1).
22
     92.   In failing to explain to Plaintiff that third parties could access his credit information for
23
           purposes that were not permissible, Experian violated Section 1681g(a)(1).
24
     93.   In failing to provide the sources of information – including address information – Experian
25

26         violated Section 1681g(a)(2).

27

28                                                  21
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 22 of 32



1    94.    In failing to report the February 1, 2018 Convergent Outsourcing inquiry, Experian

2           violated Section 1681g(a)(3).
3
                                     June 25, 2018 Experian Report
4
     95.    Because Experian failed to remove all of the Disputed Tradelines in the June 25, 2018
5
            Experian Report, Experian violated Section 1681i.
6
     96.    Alternatively, Experian failed to notify the furnishers of disputed information, in violation
7

8
            of its obligations under Sections 1681c-2(b) and 1681i(a)(2).

9    97.    Alternatively, Experian failed to notify the furnishers of disputed information of all

10          relevant information Plaintiff had submitted in connection with his dispute, in violation of
11          its obligations under Section 1681i(a)(2).
12
     98.    In failing to adequately reinvestigate Plaintiff’s dispute, Experian failed to implement
13
            reasonable procedures designed to ensure the maximum accuracy of credit information it
14
            transmitted on consumer reports, in violation of Section 1681e(b).
15
     99.    In failing to provide a plain-English description of the permissible purposes for each soft
16

17          inquiry Experian listed, Experian violated Section 1681g(a)(1).

18   100.   In failing to explain to Plaintiff that third parties could access his credit information for

19          purposes that were not permissible, Experian violated Section 1681g(a)(1).
20
     101.   In failing to provide the sources of information – including address information – Experian
21
            violated Section 1681g(a)(2).
22
                                        First July 9, 2018 Report
23
     102.   Because Experian failed to remove all of the Disputed Tradelines in the First July 9, 2018
24
            Experian Report, Experian violated Section 1681i.
25

26   103.   Alternatively, Experian failed to notify the furnishers of disputed information, in violation

27

28                                                   22
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 23 of 32



1           of its obligations under Sections 1681c-2(b) and 1681i(a)(2).

2    104.   Alternatively, Experian failed to notify the furnishers of disputed information of all
3
            relevant information Plaintiff had submitted in connection with his dispute, in violation of
4
            its obligations under Section 1681i(a)(2).
5
     105.   In failing to adequately reinvestigate Plaintiff’s dispute, Experian failed to implement
6
            reasonable procedures designed to ensure the maximum accuracy of credit information it
7

8
            transmitted on consumer reports, in violation of Section 1681e(b).

9    106.   In failing to provide a plain-English description of the permissible purposes for each soft

10          inquiry Experian listed, Experian violated Section 1681g(a)(1).
11   107.   In failing to explain to Plaintiff that third parties could access his credit information for
12
            purposes that were not permissible, Experian violated Section 1681g(a)(1).
13
     108.   In failing to provide the sources of information – including address information – Experian
14
            violated Section 1681g(a)(2).
15
                                       Second July 9, 2018 Report
16

17   109.   Because Experian failed to remove all of the Disputed Addresses in the Second July 9,

18          2018 Experian Report, Experian violated Section 1681i.

19   110.   Alternatively, Experian failed to notify the furnishers of disputed information, in violation
20
            of its obligations under Sections 1681c-2(b) and 1681i(a)(2).
21
     111.   Alternatively, Experian failed to notify the furnishers of disputed information of all
22
            relevant information Plaintiff had submitted in connection with his dispute, in violation of
23
            its obligations under Section 1681i(a)(2).
24
     112.   In failing to adequately reinvestigate Plaintiff’s dispute, Experian failed to implement
25

26          reasonable procedures designed to ensure the maximum accuracy of credit information it

27

28                                                   23
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 24 of 32



1           transmitted on consumer reports, in violation of Section 1681e(b).
2    113.   In failing to provide a plain-English description of the permissible purposes for each soft
3
            inquiry Experian listed, Experian violated Section 1681g(a)(1).
4
     114.   In failing to explain to Plaintiff that third parties could access his credit information for
5
            purposes that were not permissible, Experian violated Section 1681g(a)(1).
6
     115.   In failing to provide the sources of information – including address information – Experian
7

8           violated Section 1681g(a)(2).

9                                           July 24, 2018 Report

10   116.   Because Experian failed to remove all of the Disputed Addresses in the July 24, 2018
11
            Experian Report, Experian violated Section 1681c-2(b) and 1681i.
12
     117.   Alternatively, Experian failed to notify the furnishers of disputed information, in violation
13
            of its obligations under Sections 1681c-2(b) and 1681i(a)(2).
14
     118.   Alternatively, Experian failed to notify the furnishers of disputed information of all
15
            relevant information Plaintiff had submitted in connection with his dispute, in violation of
16

17          its obligations under Section 1681i(a)(2).

18   119.   In failing to adequately reinvestigate Plaintiff’s dispute, Experian failed to implement

19          reasonable procedures designed to ensure the maximum accuracy of credit information it
20
            transmitted on consumer reports, in violation of Section 1681e(b).
21
     120.   In failing to provide a plain-English description of the permissible purposes for each soft
22
            inquiry Experian listed, Experian violated Section 1681g(a)(1).
23
     121.   In failing to explain to Plaintiff that third parties could access his credit information for
24

25
            purposes that were not permissible, Experian violated Section 1681g(a)(1).

26   122.   In failing to provide the sources of information – including address information – Experian

27

28                                                   24
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 25 of 32



1           violated Section 1681g(a)(2).
2                                            Plaintiff’s Damages
3
     123.   Plaintiff has suffered emotional distress as a result of his protracted process of attempting
4
            to remove and dispute fraudulent information.          In particular, Plaintiff has suffered
5
            considerable frustration, which he believes has contributed to stomach pains. It has also
6
            led to marital disharmony in the form of arguments with his spouse, as well as an increase
7

8           in stress and diminished optimism and hope.

9    124.   Plaintiff has also suffered damage to his creditworthiness, including multiple denials of

10          credit, during the period when the inaccurate information he disputed appeared on his
11
            Experian Reports. Plaintiff also believes that he has only been able to obtain credit at rates
12
            which he believes would have been better if his credit issues had been corrected.
13
     125.   Experian’s confusing disclosures also prevented Plaintiff from fully recognizing and
14
            appreciating the information which appeared on his disclosures so that he could dispute it.
15
            This was particularly true of the Disputed Addresses, for which Experian never disclosed
16

17          the source of the information.

18   126.   Plaintiff has also suffered out-of-pocket losses in the form of lost time, postage, mailings,

19          and transportation.
20
     127.   Experian’s conduct in repeatedly failing to reinvestigate his disputed information was
21
            willful. Therefore, Plaintiff is entitled to statutory damages.
22
     128.   Experian’s conduct in failing to disclose the sources of his information, the plain-English
23
            descriptions of permissible purposes for soft inquiries, and in failing to explain to Plaintiff
24

25
            that his credit information could be disclosed for purposes which were not permissible, was

26          also willful – also entitling Plaintiff to statutory damages.

27

28                                                    25
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 26 of 32



1    129.   Plaintiff has been obligated to retain an attorney to prosecute this case, and is entitled to an

2           award of attorney’s fees and costs.
3
                                        Equifax’s FCRA Violations
4
     130.   On May 23, 2018, Plaintiff sent a dispute regarding credit information with Experian and
5
            Equifax (“May 23 2018 Equifax Dispute”). Therein, Plaintiff he attempted to dispute
6
            accounts based on identity fraud with (1) all of the Disputed Tradelines. He also disputed
7

8
            all addresses affiliated with his name other than his home address, as well as all phone

9           numbers other than his current phone number. Plaintiff also explained in his dispute letter

10          that he had been unable to purchase a home, could not access the credit he was entitled to,
11          and had experienced distress.
12
     131.   Upon information and belief, Equifax failed to provide Plaintiff with a report of the results
13
            of its reinvestigation within 45 days of receiving notice of Plaintiff’s dispute, thus violating
14
            its duties to do so under 15 U.S.C. § 1681i(a)(6).
15
     132.   Therefore on July 9, 2018, with no word from Equifax, Plaintiff sent Equifax another
16

17          dispute, in which he challenged Equifax’s reporting of the NY Board Tradeline, and an

18          account with Convergent Outsourcing (“July 9 2018 Equifax Dispute”). Attached to his

19          disputes was, inter alia, a copy of his police report, appropriate identifying information.
20
     133.   Equifax was required to conduct an investigation into these specific accounts on Plaintiff’s
21
            consumer report pursuant to 15 U.S.C. § 1681i.
22
     134.   On or about July 19, 2018, Plaintiff finally received a “reinvestigation” report from
23
            Equifax, Confirmation No. 8200064441 (“First Equifax Reinvestigation”). The First
24
            Equifax Reinvestigation was both a Section 1681g consumer disclosure, and a Section
25

26          1681i(a)(6)B(2)(ii) consumer report. Thereon, Equifax indicated that the “results of the

27

28                                                    26
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 27 of 32



1           dispute you recently filed with Equifax are complete.” Confusingly, however, Equifax also

2           advised Plaintiff that “Equifax, at this time, will not block the information subject to the
3
            submitted identity [t]heft and/or police report you provided as part of the dispute,” but that
4
            Equifax would be “contacting each creditor directly to verify the account/s on your behalf.”
5
     135.   Equifax’s   contradictory    explanation    violated   Section   1681g(a)(1),    because    it
6
            simultaneously suggested to Plaintiff both that his dispute had been completed, and also
7

8           that his dispute was ongoing.

9    136.   On or about July 19, 2018, Plaintiff received another “reinvestigation” report from Equifax,

10          Confirmation No. 8200062866 (“Second Equifax Reinvestigation”). The Second Equifax
11          Reinvestigation was both a Section 1681g consumer disclosure, and a Section
12
            1681i(a)(6)B(2)(ii) consumer report.       Thereon, Therein, Equifax stated that it had
13
            “confirmed” that the NY Board Tradeline belonged to Plaintiff, and that the balance on the
14
            Tradeline had been modified to “PAST DUE.”
15
     137.   Because Experian failed to remove the NY Higher Education Tradeline, Equifax violated
16

17          Sections 1681c-2(b) and 1681i.

18   138.   Alternatively, Equifax failed to notify the furnishers of disputed information, in violation

19          of its obligations under Sections 1681c-2(b) and 1681i(a)(2).
20
     139.   Alternatively, Equifax failed to notify the furnishers of disputed information of all relevant
21
            information Plaintiff had submitted in connection with his dispute, in violation of its
22
            obligations under Section 1681i(a)(2).
23
     140.   In failing to adequately reinvestigate Plaintiff’s dispute, Equifax failed to implement
24

25
            reasonable procedures designed to ensure the maximum accuracy of credit information it

26          transmitted on consumer reports, in violation of Section 1681e(b).

27

28                                                     27
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 28 of 32



1    141.   Plaintiff has suffered emotional distress as a result of his protracted process of attempting

2           to remove and dispute fraudulent information.           In particular, Plaintiff has suffered
3
            considerable frustration, which he believes has contributed to stomach pains. It has also
4
            led to marital disharmony in the form of arguments with his spouse, as well as an increase
5
            in stress and diminished optimism and hope.
6
     142.   Plaintiff has also suffered damage to his creditworthiness, including multiple denials of
7

8
            credit. Plaintiff also believes that he has only been able to obtain credit at rates which he

9           believes would have been better if his credit issues had been corrected.

10   143.   Plaintiff has also suffered out-of-pocket losses in the form of lost time, postage, mailings,
11          and transportation.
12
     144.   Equifax’s conduct in repeatedly failing to reinvestigate and block his disputed information
13
            was willful. Therefore, Plaintiff is entitled to statutory damages.
14
     145.   Plaintiff has been obligated to retain an attorney to prosecute this case, and is entitled to an
15
            award of attorney’s fees and costs.
16

17                                     NY Board’s FCRA Violations

18   146.   Upon receipt of disputes from Experian and Equifax, NY Board was obligated to perform

19          a reasonable investigation of the disputed information pursuant to Section 1681s-2(b).
20
            Because the NY Board confirmed on at least one occasion that the disputed information
21
            was accurate without deleting it, NY Board failed to conduct a reasonable investigation,
22
            which would have resulted in the deletion of the NY Board Tradeline from Plaintiff’s
23
            Experian and Equifax Reports.
24
     147.   Plaintiff has suffered emotional distress as a result of his protracted process of attempting
25

26          to remove and dispute fraudulent information.           In particular, Plaintiff has suffered

27

28                                                    28
1
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 29 of 32
2

3

4           considerable frustration, which he believes has contributed to stomach pains. It has also

5           led to marital disharmony in the form of arguments with his spouse, as well as an increase
6
            in stress and diminished optimism and hope.
7
     148.   Plaintiff has also suffered damage to his creditworthiness, including multiple denials of
8
            credit, during the period when the inaccurate information he disputed appeared on his
9
            Experian Reports. Plaintiff also believes that he has only been able to obtain credit at rates
10

11
            which he believes would have been better if his credit issues had been corrected.

12   149.   Plaintiff has also suffered out-of-pocket losses in the form of lost time, postage, mailings,

13          and transportation.
14   150.   NY Board’s conduct in failing to investigate his disputed information was willful.
15
            Therefore, Plaintiff is entitled to statutory damages.
16
     151.   Plaintiff has been obligated to retain an attorney to prosecute this case, and is entitled to an
17
            award of attorney’s fees and costs.
18
                                        Navient’s FCRA Violations
19

20   152.   Upon receipt of disputes from Experian, Navient was obligated to perform a reasonable

21          investigation of the disputed information pursuant to Section 1681s-2(b). Because Navient

22          confirmed on at least one occasion that the disputed information was accurate without
23
            deleting it, Navient failed to conduct a reasonable investigation, which would have resulted
24
            in the deletion of the Navient Tradelines from Plaintiff’s Experian Reports.
25
     153.   Plaintiff has suffered emotional distress as a result of his protracted process of attempting
26
            to remove and dispute fraudulent information.            In particular, Plaintiff has suffered
27
            considerable frustration, which he believes has contributed to stomach pains. It has also
28

            led to marital disharmony in the form of arguments with his spouse, as well as an increase



                                                      29
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 30 of 32



            in stress and diminished optimism and hope.

     154.   Plaintiff has also suffered damage to his creditworthiness, including multiple denials of

            credit, during the period when the inaccurate information he disputed appeared on his
1
            Experian Reports. Plaintiff also believes that he has only been able to obtain credit at rates
2
            which he believes would have been better if his credit issues had been corrected.
3
     155.   Plaintiff has also suffered out-of-pocket losses in the form of lost time, postage, mailings,
4

5           and transportation.

6    156.   Navient’s conduct in failing to investigate his disputed information was willful. Therefore,

7           Plaintiff is entitled to statutory damages.
8
     157.   Plaintiff has been obligated to retain an attorney to prosecute this case, and is entitled to an
9
            award of attorney’s fees and costs.
10
                             FIRST CAUSE OF ACTION
11                 VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                 ALL DEFENDANTS
12
     158.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
13

14          fully stated herein.

15   159.   The foregoing acts and omissions related to Defendants constitute numerous and multiple

16          willful, reckless or negligent violations of the FCRA, including but not limited to each and
17
            every one of the above-cited provisions of the FCRA, 15 U.S.C. § 1681.
18
     160.   As a result of each and every willful violation of the FCRA, Plaintiff is entitled to actual
19
            damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1); statutory damages
20
            pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the Court may allow pursuant to
21

22
            15 U.S.C. § 1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

23          1681n(a)(3) from Defendants.

24

25                                                    30

26

27
            Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 31 of 32



1    161.   As a result of each and every negligent noncompliance of the FCRA, Plaintiff is entitled to

2           actual damages as the Court may allow pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable
3
            attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2) from Defendants.
4
                                      SECOND CAUSE OF ACTION
5                                      VIOLATION OF NRS 598C
                                          EXPERIAN ONLY
6
     162.   Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
7

8
            fully stated herein.

9    163.   The foregoing acts and omissions related to Experian constitute numerous and multiple

10          willful, or reckless violations of NRS 598C, including but not limited to each and every
11          one of the above-cited provisions of NRS 598C.
12
     164.   As a result of each and every willful violation of NRS 598C, Plaintiff is entitled to actual
13
            damages as the Court may allow pursuant to NRS 598C.190(1); punitive damages as this
14
            Court may allow, pursuant to NRS 598C.190(2); and reasonable attorney’s fees and costs
15
            pursuant to NRS 598C.190(3).
16

17                                      PRAYER FOR RELIEF
            Plaintiff respectfully requests the Court grant Plaintiff the following relief against
18

19
     Defendants:

20                              FIRST CAUSE OF ACTION
                       VIOLATION OF THE FAIR CREDIT REPORTING ACT
21                             15 U.S.C. § 1681 ET SEQ. (FCRA)
22
               an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
23
               award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
24
               an award of punitive damages as the Court may allow pursuant to 15 U.S.C. §
25
                1681n(a)(2);
26

27             award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §

28                                                  31
           Case 2:19-cv-00030-JAD-VCF Document 1 Filed 01/04/19 Page 32 of 32



1               1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each incident of

2               negligent noncompliance of the FCRA; and
3
               any other relief the Court may deem just and proper.
4
                                       SECOND CAUSE OF ACTION
5                                       VIOLATION OF NRS 598C
                                           EXPERIAN ONLY
6
               an award of actual damages pursuant to NRS 598C190(1);
7

8              award of punitive damages pursuant to NRS 598C.190(2);

9              award of costs of litigation and reasonable attorney’s fees, pursuant to NRS
10              598C.190(3); and
11
               any other relief the Court may deem just and proper.
12
                                                 TRIAL BY JURY
13
             Pursuant to the Seventh Amendment to the Constitution of the United States of America,
14
     Plaintiff is entitled to, and demands, a trial by jury.
15
     Dated: January 4, 2019
16                                                             Respectfully submitted,
17
                                                               /s/ David H. Krieger, Esq.
18                                                             David H. Krieger, Esq.
                                                               HAINES & KRIEGER, LLC
19                                                             8985 S. Eastern Ave., Suite 350
                                                               Henderson, NV 89123
20
                                                               Matthew I. Knepper, Esq.
21
                                                               Miles N. Clark, Esq.
22                                                             KNEPPER & CLARK LLC
                                                               10040 W. Cheyenne Ave., Suite 170-109
23                                                             Las Vegas, NV 89129
                                                               Attorneys for Plaintiff
24

25

26

27

28                                                      32
